Citation Nr: 0022596	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired variously 
diagnosed psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision from the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

In May 2000 the Board notified the veteran that it would be 
addressing the issue of the timeliness of the veteran's 
substantive appeal, noting that it had been submitted after 
the expiration of the 60-day period during which a 
substantive appeal could have been submitted.  

Review of the record reveals that the RO issued its July 1995 
rating decision in August 1995.  The RO received the 
veteran's Notice of Disagreement (NOD) in December 1995.  A 
statement of the case was issued in August 1996.  

The Board found that the 60-day period was from August 1996 
to October 1996.  However, upon further review, the Board 
notes that the RO issued a Supplemental Statement of the Case 
in July 1997 notifying the veteran that his appeal would 
expire on September 8, 1997 if he did not submit a 
substantive appeal before that date.  

The veteran faxed a substantive appeal that was received on 
September 5, 1997.  Therefore, the Board concludes that a 
substantive appeal was timely filed by the veteran.  

The Board has recharacterized the issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder.  While the veteran initially claimed service 
connection for PTSD, he subsequently indicated in his NOD 
that he was using the terms PTSD and depression synonymously.  
In addition, medical records have documented various 
psychiatric diagnoses, including major depression.  

FINDING OF FACT

The probative medical evidence of record shows that the 
veteran's acquired variously diagnosed psychiatric disorder, 
to include PTSD, cannot satisfactorily be dissociated from 
his active service. 


CONCLUSION OF LAW

An acquired variously diagnosed psychiatric disorder, to 
include PTSD, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records reveals that the 
veteran's psychiatric condition on enlistment examination was 
documented as being normal.  

In November 1968 the veteran was seen with a past history of 
generalized urticaria and angio necrotic edema occurring 
approximately 13 months prior after receiving a type of 
tetanus preparation without preliminary testing.  A history 
of allergic rhinitis and asthma was noted, and these were 
listed as the final diagnoses.  

It was concluded that these conditions existed prior to 
service (EPTS) and it was recommended that the veteran be 
discharged from service as a result of an EPTS condition.  

Records (apparently submitted by the veteran) from the 
Doctor's Hospital and Mercy Hospital show that in August 1969 
the veteran was initially admitted to the Doctor's Hospital 
after he ingested a quarter bottle of rat poison and 
attempted to cut his left wrist. 

The veteran was transferred to Mercy Hospital.  The one 
record from Mercy Hospital reveals final diagnoses of acute 
arsenic intoxication, reactive depression, and a schizoid 
personality.  

Receipts from the Church of Scientology dated from September 
1970 to May 1980 indicate that the veteran underwent 
intermittent counseling, including counseling for depressive 
symptoms during this time period.  

In January 1995 the veteran submitted a claim for service 
connection of PTSD.  He contended that his PTSD had been 
caused by his erroneous discharge from the service.  He 
contended that he had emotional problems within three months 
of discharge and attempted suicide within six months of his 
discharge.  

In a letter submitted with his informal claim, the veteran 
wrote that, following his early discharge from the service, 
he borrowed money from his family, pooling savings, as well 
as obtaining a bank loan, to enroll at the University of 
Miami in June 1969.  

The veteran reported that his course load was too big and 
that he was under too much pressure and guilt.  He sought 
therapy and was briefly hospitalized when his depression 
became manic.  He stated that he was asked to leave school 
until the condition resolved.  Following this, the veteran 
reported a 25 year history of job rejection, cult 
participation, and other "generally d[i]sparaging 
activities."  

VA records show that the veteran began seeking VA mental 
health treatment in January 1995.  

In March 1995 the veteran was evaluated at a VA Medical 
Center (VAMC).  The veteran reported attempting suicide 
shortly after his discharge from the military.  He also 
reported being in a cult for 20 years.  No specific 
assessment was made.  However, he was diagnosed with 
depression in April 1995.  

The veteran continued to undergo treatment for his 
psychiatric complaints at VA through May 1995.  In June 1995 
the veteran was diagnosed at VA with a bipolar disorder.  

In July 1995 the veteran submitted letters from two 
physicians, but indicated that further records from these 
individuals could not be obtained.  

Included among these records is a letter dated in August 1971 
from Dr. H.J.G.  Dr. H.J.G. reported that the veteran had 
come under his care in the fall of 1969 to assist in his 
recovery from a major depression and as an explicit 
requirement and condition set by the University of Miami.  

Dr. H.J.G. indicated that the veteran was suffering from a 
syndrome "inclusive" of major depression and dysthymia.  He 
opined that the veteran had previously suffered from an 
identity disorder, "as is common with late adolescence."  
Noting that this stage usually resolved, the examiner opined 
that the veteran's syndrome was "accentuated and 
perpetuated" by his rejection from the service.  He also 
noted that the veteran had characteristic features of a 
borderline personality disorder.  Dr. H.J.G. further 
concluded that the veteran suffered a severe traumatic stress 
as a result of what he believed to be an incorrect release 
from the service.  

In a letter dated from September 1994, Dr. A.B. wrote that 
the veteran had consulted with him regarding his long-term 
involvement with the Church of Scientology.  Dr. A.B. noted 
that he did not have access to records pertaining to his 
medical condition prior to his involvement with Scientology.  
Nonetheless, he opined that consideration should be given to 
the potential debilitating effects of intensive group 
influence upon the individual.  

In March 1995 the veteran was seen by Dr. J.H.P. for stress, 
anxiousness, and impulsivity.  Examination revealed impaired 
concentration secondary to attention deficit disorder (ADD).  
The diagnoses were PTSD and ADD.  It was noted that the 
veteran had been damaged by an "oppressive religious 
group."  Testing was found to be clinically suggestive of 
depression.  

In October 1995 the Social Security Administration (SSA) 
found that the veteran was disabled due to ADD and post-
traumatic stress syndrome.  It was noted in the decision that 
the post-traumatic stress syndrome was secondary to a 
military discharge and religious cult involvement.  

In his December 1995 NOD, the veteran stated that he was 
using the terms PTSD and depression synonymously.  He again 
reported his history starting with his early discharge from 
the service.  Following the discharge, he reported being 
treated at the University of Miami in June and July of 1969, 
then by Dr. H.J.G. at the Institute for Rational Living from 
September 1969 to March 1971.  He stated that he was a member 
of the Church of Scientology from February 1971 to November 
1987.  

The veteran reported receiving only sparse treatment from 
1988 through 1992, reporting only a few appointments with 
counselors during this time.  He indicated that he did not 
know the location of such counselors, and further indicated 
that such records were not worth pursuing.  He reported 
undergoing some group counseling through the Cult Awareness 
network to assist him in breaking away from the cult he had 
been in.  He stated that he did not get regular treatment.  

The veteran indicated that he had been receiving regular 
treatment at VA since 1995.  

On VA examination in January 1996, Dr. S.G. found that 
testing performed would not reflect an accurate picture of 
the veteran's psychological functioning because he was either 
too disturbed to correctly complete the task, was emotionally 
unstable who needed to draw attention to himself, was 
genuinely miserable, or was deliberately exaggerating his 
symptoms in order to achieve a goal.  

Another VA examination was conducted in January 1996.  The 
veteran reported his history of being discharged early from 
the military.  It was noted that he experienced his first 
episode of depression afterward while attending the 
University of Miami.  His subsequent suicide attempt was also 
noted.  It was also noted that neither the C-file nor 
clinical records were available for review.  

Examination revealed some lability of affect, and his overall 
mood appeared to be mildly elevated.  The assessment was 
Bipolar II disorder, "with rapid cycling."  

In November 1996 R.H.M., Ph.D. reported that he was a 
certified trauma specialist who had examined the veteran's 
claim.  He indicated that he had reviewed the records 
pertaining to the claim, but that he had not actually 
examined the veteran.  

Based on his review of the record, R.H.M. concluded that the 
veteran's discharge, and his belief that he was wrongfully 
discharged from service "easily" explained the chronicity 
of his subsequent dysfunction.  He indicated that it was 
"entirely plausible" that the veteran's psychological 
problems resulted from his experience surrounding his 
discharge from the military.  

In April 1997 the veteran's sister wrote that the veteran was 
sociable and well-liked prior to his enlistment.  Following 
his discharge, she stated that he was, among other things, 
anxious, moody, depressed, scattered, and distant.  

In August 1997, Ms. P.G., M.S., L.M.F.C.C., reported that she 
had examined the veteran and concluded that he was a chronic 
sufferer of PTSD.  She further concluded that his PTSD 
originated within the period of his removal from his basic 
training in the military.  She noted that an earlier 
diagnosis of PTSD had not been made because there were no 
standardized terms for PTSD in 1969, 1970, or 1971.  She 
further found, based on his history, that his symptoms did 
not originate in childhood or in his teenage years prior to 
his military experience.  

In December 1997 a local hearing was conducted.  The veteran 
reiterated many of his previous contentions: that his current 
psychiatric condition directly resulted from his early 
discharge from service and that he did not have such problems 
prior to entering the service.  Transcript, pp. 1-12.  

San Francisco VAMC medical records dated from March 1998 
through November 1998 reveal continued mental health 
treatment.  



In March 1998 the veteran reported that his early discharge 
from the service totally devastated him.  On examination, the 
examiner noted that the veteran endorsed few of the symptoms 
of a major Axis I diagnosis.  He could not find evidence 
supporting a diagnosis of major depression, or evidence of 
him being manic.  Examination revealed a basically euthymic 
mood, although occasionally tearful with a labile affect, 
becoming suddenly tearful and laughing again.  It was noted 
that he appeared to be quite dramatic and genuinely 
distressed by his plight.  

The examiner concluded that the veteran was an "extremely 
complex and interesting man," but that he had "absolutely 
no idea of what, if anything, [was] wrong with him."  He 
further concluded that if the veteran had not appeared 
distressed and to be genuinely seeking help, "his drama and 
indeed, the original stressor in the Air Force, would be 
laughable."  He concluded that there was no evidence of 
malingering, but no evidence of major depression, psychosis, 
or other Axis I pathology.  

On follow-up with the San Francisco VAMC in April 1998, it 
was noted that the veteran had brought his medical records in 
with him.  It was found that such records only made his case 
more confusing.  "In brutal honesty, some of his previous 
evaluations he brought along are basically 'psycho-babble,' 
and shed little objective light on his multiple diagnoses."  
It was concluded that no obvious diagnosis was currently 
indicated.  

In June 1998 the veteran underwent a neuropsychological 
assessment with psychological testing.  A personality 
assessment was indicative of depression and anxiety.  The 
possibility of exaggeration of his experiences for secondary 
gain was noted; however, it was also concluded that his test 
results did suggest that he was under significant distress.  
No diagnosis was made.  It was recommended that the following 
diagnoses be ruled out: generalized social phobia, anxiety 
disorder, paranoid schizophrenia, major depression, and a 
borderline personality disorder.  


In July 1998 the veteran was evaluated at the San Francisco 
VAMC.  The veteran appeared vulnerable, anxious, and 
depressed on examination.  The assessment was major 
depression (recurrent, moderate), social phobia, and a 
borderline personality disorder with schizotypal features.  

In August 1998 it was noted at the San Francisco VAMC the 
veteran's trauma was starting to be reviewed around his being 
discharged from the military during basic training and then 
joining a cult "which further destroyed his ego 
functioning."  VA progress notes through November 1998 
indicate that the veteran was continuing to be treated for a 
diagnosis of major depression.  

In April 1999 C.D.T., D.O., reported that she had interviewed 
the veteran and reviewed his entire file.  She noted that she 
had been asked by the veteran to provide an opinion as to 
whether the manner of his discharge was an adequate stressor; 
whether he actually had PTSD; and whether his military 
service was responsible for aggravating previously quiescent 
conditions.  

The veteran's history, as it had been previously documented, 
was again noted.  The examiner concluded that the veteran's 
symptoms were consistent with a diagnosis of PTSD.  She noted 
that PTSD had not yet been described in 1971, and that Dr. 
H.J.G.'s indication that the veteran had a borderline 
personality bore similarities to PTSD.  She noted that whole 
papers had been published addressing the "cross-over" 
between borderline personality disorder and PTSD.  She went 
on to note what she contended were similarities between the 
symptomatology of borderline personality disorder and PTSD.  

The examiner went on to conclude that the veteran's PTSD was 
brought about the manner in which he was discharged from 
service.  In support of her conclusion, she noted that there 
was a growing consensus that PTSD had a great deal more to do 
with a stressor's subjective meaning rather than the actual 
severity of the stressor.  She cited to a medical treatise in 
support of this contention.  In conclusion, C.D.T., D.O., 
found that the veteran's current psychiatric difficulties 
began with a traumatic discharge from the service.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  



In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

With respect to PTSD, the Court has held that a well grounded 
claim for PTSD requires (1) medical evidence of a current 
PTSD disability; (2) medical or lay evidence (presumed 
credible for these purposes) of an in-service stressor; and 
(3) medical evidence of a link between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997);  see Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996);  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed.Cir. 1996).  

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  


However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West 13 Vet. App. 9, 17-19 (1999) 
(holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Initially, the Board finds that the veteran's claim for 
service connection for an acquired psychiatric disorder is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  There are 
multiple post-service psychiatric diagnoses, most recently 
including major depression and PTSD; he has alleged that his 
psychiatric problems stem from the events surrounding his 
discharge; and there are multiple medical opinions linking 
his multiple disorders to his early discharge from military 
service.  

After reviewing the record, the Board finds that all 
indicated development has been completed, and VA has 
satisfied its duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  Thus, the regulatory criteria governing 
service connection for PTSD changed while the veteran's claim 
was pending.  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Following a review of the pertinent evidence of record, the 
Board finds that the evidence is evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran's claim.  Gilbert, 1 Vet. App. at 56.  

The veteran was on active duty for only one month.  He 
contends that the nature of his discharge was the cause of 
his current psychiatric disability.  The service medical 
records clearly document his early discharge from service.  
Therefore, for purposes of PTSD and in general, the veteran's 
alleged stressor is corroborated by the service medical 
records as these documents are consistent with his own 
reports.  See Moreau, supra.  

The veteran has most recently been diagnosed with PTSD and 
major depression.  As stated above, the record only shows a 
brief period of service, does not document any in-service 
psychological problems, including during the events 
surrounding his early discharge, and documents a long history 
of participation in the Church of Scientology which has been 
identified as contributing to his current psychiatric 
disability.  In addition, the veteran's psychological 
problems started while he was in college, and there is a 
reference by the veteran indicating that he was under 
pressure from a large course load.  

However, there are multiple medical opinions linking his 
psychiatric disability to the early discharge.  This includes 
an August 1998 opinion from the San Francisco VAMC, in which 
it was indicated that the veteran's depression was starting 
to be evaluated around his being discharged from the military 
during basic training.  

While also linking his current disability to his time with 
the Church of Scientology, it was noted that such time 
further destroyed his ego functioning, thereby indicating 
that his time spent with the Church of Scientology was not 
the original cause of his psychological problems.  It was 
indicated in this assessment that his discharge from the 
military was the initial cause of his psychological problems.  


These medical opinions and the veteran's own contentions are 
consistent with the evidence of record, which document that 
the veteran was having psychological problems (manifested by 
hospitalization for a suicide attempt) shortly after his 
discharge from the service, and prior to his enrollment in 
the Church of Scientology.  

In this regard, the veteran's own contentions regarding the 
origin of his current psychological problems have been 
consistent since he started his claim, and are consistent 
with the objective medical evidence of record.  His accounts 
are supported by the objective evidence (e.g., the 
hospitalization for a suicide attempt, the receipts from the 
Church of Scientology), and are further supported by the 
numerous medical opinions linking his psychiatric disability 
to his early discharge.  

There are no medical opinions or other competent evidence 
against the veteran's claim.  There are no medical opinions 
or other evidence demonstrating that his current psychiatric 
disability had some origin other than the early military 
discharge.  

While the credibility of many previous evaluations of the 
veteran were attacked by the San Francisco VAMC in April 
1998, following subsequent neuropsychological testing, it was 
found that he had depression, and it was later indicated that 
it originated with his early discharge from service.  In 
addition, the April 1998 critique of the previous evaluations 
was centered upon the diagnosis of his psychiatric condition.  
It did not specifically attack the credibility of the 
opinions linking the condition to service.  

There is some vague evidence that the veteran may have had a 
preexisting personality disorder.  However, this evidence 
does not overcome the presumption of soundness as such 
evidence does not clearly and unmistakably demonstrate the 
presence of a preexisting personality disorder.  38 C.F.R. 
§ 3.304(b).  In addition, even if a preexisting personality 
disorder were found, service connection for his current 
psychiatric disability would not necessarily be precluded.  
See 38 C.F.R. 4.127.  

Thus, while the veteran's period of service was only one 
month, and his claim that the character of his discharge 
caused his current psychiatric disability is somewhat 
unusual, if not questionable on the surface, the probative 
medical evidence is in support of his claim.  The veteran's 
contentions have objective support, private and VA physicians 
have linked his current psychiatric disability to the events 
surrounding his early discharge, and there is no competent 
evidence in the form of a medical opinion or other similar 
evidence against the claim indicating that his current 
psychiatric problems had some origin other than the character 
of his discharge.  In addition, there are medical opinions 
that the claimed stressor would be sufficient to result in 
his psychiatric disability.  See Cohen at 141 (incorporating 
the "eggshell plaintiff" rule to service connection awards).  

Thus, the Board finds that there is an approximate balance of 
the positive and negative evidence, and that the veteran is 
entitled to the benefit of the doubt.  Alemany v. Brown, 
9 Vet. App. 518, 520 (1996) (citing Gilbert, supra, at 53).  
Accordingly, the Board concludes that an acquired variously 
diagnosed psychiatric disorder to include PTSD was incurred 
as a result of the veteran's active service.  


ORDER

Service connection for an acquired variously diagnosed 
psychiatric disorder to include PTSD is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



